 534DECISIONSOF NATIONALLABOR RELATIONS BOARDCommercialLetter,Inc.andLithographers and Pho-toengraversInternationalUnion,Local252,AFL-CIO. Case 14-CA-5952November 28, 1972SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn March 4, 1971, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which it found that Respon-dent violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended, by refusing tobargain with the Union after it was certified by theBoard, and ordered Respondent to take specificaction to remedy such unfair labor practice. Subse-quently, the Board filed a petition with the UnitedStatesCourt of Appeals for the Eighth Circuit forenforcement of its Order. Thereafter, on January 18,1972, the court handed down its decision2 denyingenforcement and remanding the case to the Boardfor a hearing on the issues raised with respect to thevalidity of the election, based on the Union's allegedmisconduct, and subsequent certification. On March22, 1972, the Board issued an Order reopening therecord and remanding the case for a hearing beforean Administrative Law Judge.3 The Board's Orderdirected the Administrative Law Judge to receiveevidence in accordance with the court's opinion, andfurtherordered that, upon conclusion of suchhearing, theAdministrativeLaw Judge shouldprepare a Supplemental Decision.On August 2, 1972, Administrative Law JudgeAnne F. Schlezinger issued her Supplemental Deci-sion, attached hereto, in which she concluded thatthe Union's conduct did not, and was not intendedto, interfere with the employees' free choice in theelection.The Administrative Law Judge furtherfound that Respondent refused to bargain with thecertifiedUnion in violation of Section 8(a)(5) and (1)of the Act, and recommended that the Boardreaffirm its requirement that Respondent bargaincollectivelywith the Union, as set forth in itsDecision and Order, 188 NLRB No. 132. Thereafter,Respondent filed exceptions to the SupplementalDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the court's opinion, therecord, and the attached Supplemental Decision inlight of the exceptions and has decided to affirm therulings, findings, and conclusions of the Administra-tiveLaw Judge and to reaffirm its original Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Commercial Letter, Inc., St. Louis,Missouri, itsofficers, agents, successors, and assigns, shall take theaction set forth in the original Decision and Orderherein.1188 NLRB No. 132.2 455 F.2d 109.3The title of "Trial Examiner"was changedto "Administrative LawJudge" effective August 19, 1972.SUPPLEMENTALDECISIONSTATEMENT OF THE CASEANNE F.SCHLEZINGER,Trial Examiner:On March 4,1971, theNationalLaborRelationsBoard issued aDecision and Order'in the above-entitled proceeding inwhich it granted the General Counsel's Motion forSummaryJudgment and ordered the Respondent, Com-mercial Letter,Inc., to bargain collectively with Lithogra-phers and Photoengravers International Union,Local 252,AFL-CIO,herein referred to as the Union,which hadbeen certified following an election held in Case14-RC-6453. The UnitedStates Court of Appeals for theEighth Circuit,in an opinion datedJanuary18, 1972,2 heldthat certain issues which the Respondent sought to raisewith respect to the validity of the election conducted in therepresentation case on August5, 1970,and the subsequentcertificationwarranted a hearing.The court accordinglydenied enforcement of the Board'sOrder and remandedthe matter to the Board for a hearing on these issues. TheBoard directed,in an Order dated March 22,that therecord in this proceeding be reopened and a hearing heldbefore a Trial Examiner for the purpose of receivingevidence in accordance with the court's opinion,that theTrial Examiner thereafter prepare and serve on the partiesa supplemental decision, and that,following the service ofsuch supplemental decision upon the parties,the provisionsof Section 102.46 of the Board's Rules and Regulations,Series 8, as amended,shall be applicable.Accordingly,a hearing was held before the TrialExaminer at St. Louis,Missouri,on June 12 and13, 1972.All parties appeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence relevant to the issuesraised by the court's opinion. Counsel waived the presenta-tion of oral argument at the close of the hearing.Subsequent to the hearing, briefs were filed by the1188 NLRB No. 132.2 455 F.2d 109.200 NLRB No. 90 COMMERCIAL LETTER, INC.Respondent on July 20 and by the Union on July 21,1972,3 which have been duly considered.Upon the entire record in this matter and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.The Regional Director's Supplemental Decisionand Certification of RepresentativeFollowing the election held on August 5, 1970, theRespondent4 filed timely objections asserting that it"understands that on the evening preceding the election,theUnion gave $51.00 to one employee and may havegiven money to other employees. The full circumstances ofsuch payment or payments were made to influence thevotes of the recipient or recipients to attend an election eveelectioneeringmeeting. A switch in one vote would havebeen sufficient to affect the result of this election."5The Regional Director, after an investigation, issued adecision finding that employees subpoenaed by the Unionto appear at the hearing in the representationcase werereimbursed for the time spent at the hearing for which timethey were not paid by the Respondent, that this did not"amount to the bestowal of a tangible economic benefitsuch as has been found objectionable,"6 that no evidencehad been disclosed that any employees were required toattend a preelection meeting in order to be reimbursed fortime lost attending the hearing, and that no conduct hadbeen disclosed by the investigation which constitutedgrounds for setting aside the election. The RegionalDirector accordingly certified the Union. On September11, the Respondent filed a Request for Review with theBoard, which issued a telegraphic order on October 26,1970, denying the request on the ground that it raised noissues warranting review.2.The BoardDecisionIn its Decision and Order, the Board found no merit inthe Respondent's contentions that it was deprived of dueprocess by the denial of a hearing on its objections to theelection,granted the General Counsel'sMotion forSummary Judgment, denied the Respondent's cross Mo-tion for Summary Judgment, found, on the basis ofadmitted conduct, that the Respondent had violated itsduty to bargain collectively with the Union, which hadbeen certified, in violation of Section 8(a)(5) and (1) of theAct, and ordered the Respondent to cease and desist fromsuch activity and to take certain affirmative action toremedy the unfair labor practices found, including therequirement that the Respondent bargain collectively withthe Union.73The time for filing briefs was extended,pursuant to the request ofcounsel for the Respondent, from July 6 to July 21, 1972.4The Respondent and the Union were designated in the representationcase proceeding as the Employer and the Petitioner respectively.The Respondent objected, at the opening of the hearing and in its brief,to the instant hearing being held in the complaint rather than therepresentation case.The proceeding was remanded,however, to a TrialExaminer,and the representation case issues involved were fully litigated.SeeBufkor-Pelzner Division, Inc.,197 NLRB No. 140.5The tally of ballots showed that of 12 eligible voters, 7 voted for, and 5against, the Union. Allen Oglander,president of the Respondent,testified3.The Court'sRemand535The Court opinion states in part as follows:The representationcase hearings wereheld on June5,and June 19, 1970. The Union subpoenaed eightemployees to appear at one or both of these hearings.There is nothing in the record to indicate the extent towhich these employees testified at the hearing exceptthe ambiguous statement contained in the RegionalDirector's Supplemental Decision and Certificate ofRepresentation that "some of them testified." Thisstatement could easily be read to mean that not all ofthem testified. These employees were paid various sumsof money by the Union allegedly in reimbursement forwages lost while attending the hearings.Six of theemployees were paid on or about July 21, 1970, theseventh was paid on or about July 28, and the eighthwas paid on the evening of August 4 (the eveningbefore the scheduled representation election) by acheck, postdated to August 5, 1970. The RegionalDirector found that none of the employees were paid inexcess ofwhat they would have earned had theyworked instead of attending the hearing; as to the delayin paying the eighth employee, he found no intent toinfluence the employee's vote by the election evepostdated check in the amount of $54.78.The Board has approached the problem of gifts orpayments by labor ormanagementon a pragmaticbasis,based on the broad standard of whether thepayment was intended to or would influence theelection and thus impair a free choice on the part of theemployees. A union's preelection payment or gift madeto prospective voters in a representationelection isground for setting aside the election.General CableCorp.,170N.L.R.B. 1682 (1968);Wagner ElectricCorp.,167N.L.R.B. 532 (1967);Teletype Corp., 122N.L.R.B. 1594 (1959). However reimbursements ofemployee's out-of-pocketexpenseswith an expressdisclaimer of intent to influence votes were foundpermissible inFederal SilkMills,107 N.L.R.B. 876(1954). [Footnote omitted.]The questions raised here are obvious. Did theemployees actually attend the hearing? How long werethey at the hearing each day? Did they receivecompensation from any other source during that periodof time? Were theirwitness feesand expenses also paidby the Union as the summoning party as required bythe National LaborRelationsAct, and the regulations?[Footnote omitted.] What did the employees think wasthepurpose of the payments? Perhaps the mostthatthe Respondent has about 100 employees and that he did not think anyof them were represented by a union.6CitingDit-MCO, Incorporated,163 NLRB 1019.TTheviolationsfound bythe Board include,in addition to refusing tobargain collectively withthe Unionas the exclusive representative of anappropriateunit,refusing to furnish the Union with requested informationpertaining to conditions of employment of unit employees,bargainingdirectly andindividually with unit employees,unilaterally announcing andthereafter granting wage increases to unit employees,unilaterally alteringthe lunchtimes of unit employees,and unilaterally instituting and granting aprofit-sharing retirement plan for unit employees. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDrelevantquestionwould be why did the Unionsubpoena eight employees,a number that would givethem a majority in the unit of 12 and how did it choosethe employees it wished to attend?The answers to allthese questions have relevance to the intent of theUnion in making the payments as well as to the effectthat the payments might have on the employees' freechoice and the election process. If the payments weregrossly disproportionate to the time spent,itseemsclear that the payments would have a tendency toinfluence the election results.Collins&Aikman Corp. v.NLRB,383 F.2d 722, 729 (4th Cir.1967). [Footnoteomitted.)"There can be no question but that freedomof choice may be seriously interfered with by economicinducements."NLRB v.Gilmore Industries,Inc.,341F.2d 240,241 (6th Cir.1965).Here the circumstances in which the payments,ostensibly reimbursement for expenses, were made areobviously of vital importance in determining whetheror not they were made for the purpose or with theintent to influence the election.These payments ontheir face are questionable.Theyraise substantialfactual issues that should be further investigated,calling for an adversary hearing.There is no showingwho testified,the necessity for that testimony,the timetaken in testifying, and whether the employees spentfull time at the hearings or used the occasion for alimitedvacation.This practice of subpoenaing amajority of employees in a representation unit andpaying them in excess of a nominal amount isinsidiouslyharmful,subject to potential abuse andshould not be encouraged.SeeFederal Silk Mills, supra,n. 2.Thiscourt has also held that"the timing and theproportionate impact of the objectionable activity onthe outcome of the election weigh heavily."NLRB v.BladesMfg. Co.,344 F.2d 998,1003 (8th Cir.1965).Thusthe timing of the final payment to the eighthemployee is critical and needs to be explored in greaterdepth than the Regional Director'sinvestigationprovided.The mere fact the payments were made causes theelection to be suspect. . . . The intent of the Union inmaking the payments, as evidenced by the steps thatthey took or failed to take to prevent any misconcep-tion on the part of those receiving the payments iscertainly a substantial and material fact.Federal SilkMillsisclearlyno precedent for these payments.The cause is remanded to the Board for hearing onthe issues discussed.We express no opinion on themerits ....88The Court opinion is quoted at length to indicate not only the specificqueries posed but also "the issues discussed" which were remanded forhearing,were litigated in this proceeding,and are discussed herein.Judge Lay, in a concurring opinion, agreed that a hearing should havebeen granted on the issueof the Union's intent in making the payments, butrefused to "endorse the majority opinion's condemnation of theunion's4.The Representation Case HearingThe hearing in the representation case opened at 10 a.m.on June 5, 1970.9 Marvin Mantei, an official of the Unionwho organized the Respondent's employees, was the firstwitness, testifying briefly (about 2-1/2 pages of transcript)as to the Union's status as a labor organization. The nextwitness was Oglander, president of the Respondent, whosetestimony took the remainder of that day and part of thesecond day of hearing. In the afternoon of the first day theHearing Officer stated:Pursuant to an off-the-record discussion, it has beenagreed that the hearing will not close today, but will becontinued until 9 a.m., Friday, June 19. There are anumber ofwitnesseswho are present in the room whohave been subpoenaed by the Petitioner in this case.Mr. Schuchat has indicated to me that those individu-alsmay leave at this time, if they wish to, but that theywill be subject to the subpoena to appear on the 19th,unlessthey are notified otherwise by the Petitioner whohas subpoenaed them.The interrogation of Oglander continued until the hearingwas recessed at 4 p.m. On June 19, Oglander resumed histestimony. He was followed by Milton Leibach, DominicBommarito, Medford Mackley, and Joyce Tate, employeescalled by the Union, and William Goodall, a supervisorcalled by the Respondent.The transcript of the entire hearing, which closed at 3:40p.m. on June 19, contains 206 pages. Counsel for theRespondent stated near the close, "May I ask for a briefrecess. There have been somewitnesses,a whole string ofthem, I don't know whether they have been subpoenaed,but they have been sitting here for a day and a half ofhearings. I think the record should show they havewithdrawn from the hearing room within the last fewminutes, so I fully expected this to go on much longer thanithas, and I'd like a few minutes to decide what my nextprocedure will be." A 10-minuterecesswasgranted,following which the Respondent presented one additionalwitness,Goodall.After his testimony was concluded,counsel for the Respondent indicated that he needed acontinuance to recall a witness "who testified earlier whowas not released" to identify a document. During theensuing discussion, the Hearing Officer commented that"All of the witnesses who were present in the room weresubpoenaed by the Union. . . . I do not know whetherthey were released or not. It was completely within theoption of the union to release them." At that point counselfor the Union stated, "I released them all." No continu-ance was sought as the document in question was admittedon the basis of a stipulation of the parties.5.Evidence Presented at the Instant HearingA.The subpoenas served by the UnionSchuchat, one of the Union's attorneys, testified at thereimbursementof employeesfor expenses incurred in attending a represent-ationhearing,"which issue he found was "notreally beforeus," or thecharacterizationof the Union's conductby such descriptions as "suspect"and "insidiously harmful."9The transcriptof that hearing was introduced in evidence herein, withagreementof all the parties, as oneof the Respondent'sExhibits. COMMERCIAL LETTER, INC.537instant hearing that it was his decision to subpoena 10employees for the representation case hearing; that herequested that number of Board subpoenas; that it was hisopinion that all 10 would be needed to make outa primafaciecase in the event the Respondent did not presentwitnesses as to the appropriate unit; that any of theseemployees might have been called upon to testify as to jobclassifications and functions in view of the unit issuesraised at a conference with the Respondent; and that it wasdesirable to have those employees who might not testifyhear the unit testimony of the Respondent's witnesses andindicate the inaccuracies, if any, in this testimony. Manteitestified that the Union considered that all those subpoe-naed might be called to testify about their jobs, and thatanother purpose in having them present, in view of the unitdisputes,was "to keep the company honest" as to jobcategories when its witnesses testified.The petition for an election filed by the Union statedtherewere 10 employees in the unit sought. As Manteitestified, however, the Union could not have determinedthe number of employees the Board would include in thisunit in view of the issues as to employees who performedvarious functions, as to the unit placement of certaincategories,and as to the supervisory status of someindividuals.10Two additional employees believed byMantei to be in the unit, Schreiner and Baity, were notsubpoenaed because they were deaf.Subpoenas, placed in evidence by the Respondent at theinstant hearing, were issued by the Union to Oglander,president of the Respondent, and to employees Boice,Bommarito, Davis, Gurley, Kniest, Leibach, Lewis, Mack-ley,Root, and Tate. The employees who testified on thesecond day of that hearing were Bommarito, Leibach,Mackley, and Tate. Boice and Lewis quit their jobsbetween the June 5 and 19 hearings, and were not presentat the June 19 or the instant hearing. Of the remainingeight employees who were subpoenaed, Bommarito, Davis,Gurley, Kniest, Root, and Tate were present at the instanthearing.All testified except Kniest, who appeared butwhom all counsel agreed to excuse because of a physicalproblem. Three of those who testified herein, Bommarito,Davis, and Root, were employed elsewhere at the time ofthe instant hearing.Credited testimony and the record as a whole show thatthe employees had been advised in advance that theywould be subpoenaed and told where to obtain theirsubpoenas, and that they were not told what theirtestimony would cover, if called to testify, but assumed orunderstood it would be about their job duties. The recordalso shows, and I find, that all the employees who receivedsubpoenas, except Bommarito who was away on vacation,were present throughout the hearing on June 5, includingsome who went to work early in the morning prior to goingto the hearing; 11 that all eight who were still employed bytheRespondent, including Bommarito, appeared at thehearing on June 19; that, according to credited testimonyin this matter of Davis, Gurley, Root, and Tate, and theevidence in its entirety, all eight returned after theluncheon recess, which was from 11:55 a.m. to 1:30 p.m.; 12and that they left at various times between their returnfrom the luncheon recess and the close of the hearing at3:40 p.m. Some of them checked before leaving withSchuchat, who testified herein that he advised them theycould remain or leave as he had decided that the fouremployees who testified had established the Union'sprimafaciecase. Some employees left because others with whomthey rode to the hearing were leaving. Many of them wentto the plant to pick up their paychecks.13 There is noevidence that anyone suggested they return to work thatafternoon, and none did.Counsel for the Respondent questioned why, if theUnion considered it necessary to subpoena so manyemployees, it did not arrange to have them go to work onan on-call basis. Schuchat, who testified that he haspracticed labor law for many years and been involved innumerous Board proceedings, responded that employersfrequently request that employees he has subpoenaed totestify on workdays be put on an on-call basis, but that nosuch request was made by the Respondent for the hearingon June 5 or 19. Schuchat and Mantei both testified thatone reason the subpoenaed employees remained so long atthe hearing was because neither of them anticipated thelength of Oglander's testimony.B.Payments made by the UnionMantei as well as Tate and other employees testifiedcredibly and without dispute that a question was raised, atUnion meetings before any hearing was scheduled, aboutpayment for time lost from work by employees called totestify for the Union if a hearing were held. Manteiexplained at these meetings that it was the Union's policyto reimburse individuals for time thus lost from work, up to8 hours a day at their hourly rate if they were not paid forthis time by their employer, and that the procedure forobtaining such payment involved coming to the Union'sheadquarters and making out a "Lost Time Voucher."Mantei testified at the instant hearing that this has beentheUnion's established policy for many years, that it isapplicable not only to attendance at hearings but also tovarious other endeavors undertaken on behalf of the10The Regional Director'sDecision and Direction of Election sets forththe unit positions of the parties, his determinations as to the unit issues, andthe bases therefor.He found appropriate a unit of lithographic productionemployees including pressmen,cameramen, strippers,and opaquers;included employeesRoot and Tate,and excluded cold typesetters,varitypers,typists, and proofreaders,contrary to the contentions of theRespondent;excluded bindery employeescontraryto the contentions of theUnion; and ruled on supervisoryissues.11Oglander testified, on the basis of payrolls and time cards,that onJune 5 Root worked 1.8 hours, Davis 1.3 hours, and Mackley 1.6 hours, andwere paid for this time.The work schedule for most employees was 8:30 to5.12 1 found unconvincing,and do not credit,Oglander's testimony thatmost of the eight did not return after the luncheon recess. Moreover, asnoted above, counsel for the Respondent stated near the close of the June19 hearing that "a whole string" of witnesses who had been sitting there "fora dayand a half of hearings. . .have withdrawn from the hearing roomwithin the last few minutes."13Root testified that:We were there to a certain point that last day. I didn't hearanybodytestify, but I believe it was Mr. Oglander that said that our checks werewaiting for us down there and that if we weren't needed that the Unionwould allow us to go down and pick up our checks,I believe we could.No other employee testified to such a statement by Oglander.On the otherhand,Oglander, who was present throughout the instant hearing and whotestified,did not deny that he made this statement. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion including participation in negotiating committeesessions, presentation of grievances, civic and charitableactivities,and training seminars. The Union made noproffer of witness fees or mileage to the employees itsubpoenaed. Mantei testified that he did not know this wasrequired, and Schuchat testified that he was aware of thisrequirement but did not pay or offer to pay such feesbecause of the Union's policy to pay for lost time.14Mantei was out of town on June 19, the second day ofthe hearing, and a good deal of time after that, whichdelayed preparation of the "Lost Time Vouchers." Uponhis return he telephoned some of the employees and toldthem to come to the union office to make out theirvouchers.Most of them did so on July 13. Tate testifiedthat she did not recall why she did not do so on July 13with the others, and that she prepared a voucher on July 22afterMantei reminded her "that I had some money thatwas due to me and for me to come down and sign for it so Icould get it." Root explained that he delayed in submittinghis voucher because "I had other arrangements after workthat I couldn't go down there."There are in evidence, as exhibits of the Respondent,"Lost Time Vouchers" signed by, and checks in paymentmade out to, Bommarito, Davis, Gurley, Kniest, Leibach,Mackley, Root, and Tate. The vouchers are dated July 13,1970, except Tate's which is dated July 22 and Root'swhich is dated July 24. The checks are dated July 21 exceptTate's which is dated July 24 and Root's which is datedAugust 5. No vouchers were submitted by or paymentsmade to Boice or Lewis who had left the Respondent'semploy before the June 19 hearing. Mantei testified thatthey would have been paid for attendance at the June 5hearing but he was unable to locate Lewis, who hadmoved, to tell her the money was available, and he got intouch with Boice who told him to keep the money. Mantei,who handled the "lost time" payments, was present at thehearing on June 5 but was out of town and therefore notpresent on June 19. Schuchat was present on both hearingdays but was not involved in making these payments.Credited testimony and the record as a whole show, andI find, that Bommarito was away on a paid vacation onJune 5. He attended the June 19 hearing and testified in theafternoon, remained for a time after he testified, and thenwent to the plant to get his paycheck. As he knew fromUnion meetings he had attended about the "lost time"payments, he made out a "Lost Time Voucher" claiming,and was paid for, 8 hours. Tate was subpoenaed for one ofthe hearing days. She was on vacation but in town on theother hearing day, attended the hearing on both days, andtestified in the afternoon of the second day. Her "LostTime Voucher" claimed, and she was paid for, only 8 hoursas she was on vacation time paid by the Respondent on theother day she was at the hearing. Davis went in to workearly on the first day of the hearing as he had been askedto come and get out some of the work, and was paid by theRespondent for that time. He left after the luncheon recesson the second day of the hearing and went to the plant toget his paycheck but did not go back to work. Although hehad been told the "Lost Time Voucher" was for paymentfor time lost because of the hearing, he testified that he put15 hours on his voucher although he did not in fact lose 15hours because he thought when he made out the voucherthat he had. Mackley and Root also workedin the morningof June 5 before going to the hearing and were paid for thetime,but testified they were not sure how long theyworked.Mackley made out his voucher, and was reim-bursed, for 15 hours. Root made out his voucher and wasreimbursed for 16 hours. The vouchers and checks ofGurley, Kniest, and Leibach are for 16 hours.C.Paymentmade to Root by the Union(1)Root's subpoenaRoot testified that his feeling about the Union was"negative . . . all along just about." He admitted that hehad signed a card 15 and that "I would-well, I guess thenI'd have to say yes, at that time I was probably more infavor of it." He also testified that he was not interested inattendingmeetingsof the Union but was kept informedabout its activities by conversations with other employees,particularlyTate with whom he talked frequently. Roottestified that he heard, he thought from other employees,that he would get a subpoena; that he thought he was nottold what the testimony would be about but understood itwas about job classifications; that he supposed he hadindicated to Mantei and his fellow employees before thenthat his feelings about the Union were "Probably nega-tive"; and that he nevertheless went to where employeestold him the subpoenas were being served and obtainedone.(2)Root's attendance at representation casehearingRoot testified that he attended "both days for the entirehearing." He also testified that he went in to work early forabout an hour on June 5. After asserting that he waspresent for the entire afternoon on the second day of thehearing, he admitted that "We were there to a certainpoint."He testified that "I didn't hear anybody testify,"and then that he heard Leibach, Mackley, and Bommaritotestify, but not Tate. He testified that Gurley left before hedid but, when counsel for the Respondent repeatedlysuggested in his questions that Gurley left before noon,answered, "He went to eat lunch with us, he came back, heleftbefore the afternoon was over." Asked to repeat theanswer because counsel did not hear it, he stated, "He wentto lunch with us, he came back, and he left before theafternoon session began, I believe." He testified furtherthat he did not believe anyone else left at that time. Justbefore Root left at "a certain point," he testified, Oglandersuggested the employees could pick up their checks, and hewent to the plant to pick up his check "a little after 4,something like that."14Sec. 102.66(g) of the Board's Rules and Regulations provides with15The cards of Root and Davis, dated April 16, 1970, were apparentlyregard to representation proceedings that "Witness fees and mileage shall bethe first ones signed.The cards of Bommarito, Gurley, Kniest, Leibach,paid by the partyat whose instance the witness appears."Mackley, and Tate are dated April 27, Boice's June 4,and Lewis's June 24. COMMERCIALLETTER,INC.539(3)Root'svoucherRoot testified that he did not fill out a "Lost TimeVoucher"when the others did on July 13 "Possiblybecause I didn'tknow about it,or if I was told, I had otherarrangements after work that I couldn'tgo down there"and that he did not attend Union meetings but learnedfrom conversations,he believed with Tate,about the othersgetting paid for time lost from work and how he could goabout doing so. He finally called Mantei and, as hetestified,said"Iwanted to see him and talk with him aboutthe Union,about how they could help us,help myself, andIwould like to talk to him about it person to person." Hedid not remember whether he mentioned getting paid.Root,as arranged on the telephone,went to Mantei's officeon Friday,July 24,where,he testified,the conversationcovered"all sorts of stuff.We talked about the Union, wefilled the voucher out, things in general,I suppose, butmostly pertaining to the Union."He could not recall whatwas said about lost pay, but believed he was the one whoraised it.He also believed that he told Mantei he was"uncommitted,"that Mantei made no response to this, andthat he said he would like to fill out a voucher and did.The "Lost Time Voucher"form has spaces for the datepaid and the check number which are furnished by thebookkeeper.The applicant fills out the spaces calling forthe date,hourly rate of pay, reason for the lost time, andsignature.In addition,Mantei testified,he told thosepreparing the forms to add their social security numbersand addresses,and they furnished the data needed tocompute the withholding taxes. Mantei also testified thathe informed Root as to the information to be furnished onthe voucher,that Root made it out and handed it back tohim, and that he turned it over to the bookkeeper withoutexamining it, that he went out of town on July 25 and didnot return to his office until late in the day on August 3,and that upon his return he was told by the bookkeeperthat certain information had been omitted from Root'svoucher.He did not recall,when he testified,exactly whathad been omitted,but maintained that it was informationtheUnion could not provide;that such items as socialsecurity numbers or addresses could probably be furnishedfrom union records but not the amount of time lost, hourlyrate,or signature;that one or more of these items musthave been missing or Root would have been mailed acheck as some other employees were;and that he heardRoot testify that his social security number or address wasmissing,which might have been the case,but other datamust also have been missing.Mantei also testified that hecould not send the form to Root to be completed as theUnion's established policy was not to let such forms get outof the office;that Root,like all the others claiming pay forlost time,had to complete the form in the Union's office;that checks could be mailed but only on the basis ofcompleted forms, or could be delivered in person but onlyifManteiwas present as he was the only Unionrepresentative who could identify these employees. Manteitestified that he took the word of the individual submittinga "Lost Time Voucher"as to the amount of time lost andrate of pay.Credited testimony shows that Mantei told severalemployees with whom he had conversations on August 3 or4 that Root's voucher was incorrect or incomplete,that ifRoot came in and corrected or completed the voucher hewould receive his check,and that these employees shouldso inform Root.And Root testified that Tate "told me thatIhad left off some statement or address or something offof my voucher and this is why that they could not mail thecheck to me, that I had to go down and complete it." Atanother point he testified that the only time he recalledhearing about the voucher was on the night before theelection and that he did not recall what Tate said about it.He testified later that he believed Tate told him Manteisaid something was left out on the voucher and that heassumed he left the address off when Tate said the checkcould not be mailed.Root also testified that later that dayKniest told him "That my check was waiting for me downat the Union hall" and that he could get it by coming downthat night,but then that he "couldn't really say" thatKniest asked him to come down that night,and that Kniest"might have"told him there was to be a meeting that night.Root also testified that Tate did ask him to attend themeeting that night. Asked by counsel for the Respondentwhether,between the time he filled out the voucher formon July 24 and August 4,the date of his conversationsreferred to above,anyone communicated with him aboutwhy his check was not forthcoming,he replied,"Possibly."Asked if he recalled, he replied,"I can't say exactly; no, sir,I can't."And asked then if he might have known beforeAugust 4 there was some problem in connection with hisvoucher,he replied,"Not really,Idon't think."When hewas later asked by counsel for the Union if he heardanything between July 24 and August 4 about not gettinghis check,he replied,"Idon't believe too much until thatday I was down there . . . Until the 4th."(4)Root's attendance at the August 4 meetingAs noted above,Root testified that Tate asked him onAugust 4 to attend the meeting that evening and thatKniest"might have"mentioned there was to be a meeting.He testified further that he was"Reluctant. . .at first" toattend, that he said he had other plans and would not go tothemeeting, and that he later told Tate he would go butintended nevertheless to go to baseball practice and not tothe meeting.When he went to the parking lot after work,however,his car,with which he had been having trouble,would not start.Some of the employees helped him try toget the car started but without success.When they left togo to the meeting, Root,admittedly without telling them hehad planned not to go,rode to the meeting with one of theemployees who had been helping him work on his car.Bommarito promised to return with him after the meetingto work further on the car.Mantei testified that when Root arrived on August 4Root completed the voucher form so the check could bemade out, that the check was later given to Mantei by thebookkeeper and handed over by him to Root,and that hecould not recall any conversation with Root during themeeting which lasted about 30 minutes.Root's testimony about what occurred at the union hallthat evening with regard to his voucher includes thefollowing:A.The only thing that I really remember is a lady, 540DECISIONSOF NATIONALLABOR RELATIONS BOARDa young lady, coming in and saying she needed mySocial Security number.Q.Did you give it to her?A.Yes, I did.Q.Did you write anything that evening?A. I believe so, yes.Q.What did you write?A.My Social Security number it looks like. . . . itwas done that night.Q.You wrote it down there that night?A.Yes, sir, it was.Q.Using the same pen?A.Possibly, yes.Q.Does that look like a pen that you were using atthat time?A.Yes.Q.So you gave her your Social Security number,and was this at the beginning of the meeting?A.Yes, I would say pretty-yes, sir.Q.Did they then bring out the check?A.Shortly thereafter, yes sir.Q.So you got your check at the beginning of themeeting, is that right?A.No, sir, not right away. I filled out the voucherform, or finished filling out the voucher form at thebeginning of the meeting, and I would say I received itmidway.When counsel for the Union later asked Root what, ifanything, was said to him at the August 4 meeting aboutgetting his check, Root replied, "That I believe I had to fillout my Social Security number on there." At a later pointRoot testified that he did not think Mantei told him onJuly 24 to put down his Social Security number; that he"presumed" if Mantei had told him to do so he would havewritten it down at that time; that "I can't be sure, Isuppose" that the number was not filled in on July 24; andthat he was not sure whether he added something to thevoucher on August 4 and might not have added anythingto it. Root finally testified in this regard that on August 4,"The secretary in the office said she needed my SocialSecurity number to complete the check," and that he gaveit to her orally or wrote it on the voucher at that time.Root remained at the meeting which lasted about a halfhour.He took no part in the discussion and had noconversation with Mantei. After the meeting he rode backto the parking lot with one of the employees, andBommarito helped him for about a half hour to get his carstarted.(5)Root's checkRoot testified that Mantei explained, when he filled outthe voucher, that it was "For the two days that I wassubpoenaed for the Union, in their behalf, two days lostpay, compensation." Root also testified that "I went towork an hour before the one, so I imagine I got an hour'spay for that." He admitted that although it was clear tohim that the Union intended to pay him only for the hourshe had lost, he put 16 hours on his voucher because heforgot he had been paid for the time he worked. Root'scheck, like the others, bears the signatures of the unionpresident and treasurer, indicates that it is for "Lost Time,"and shows the amounts of the social security andwithholding taxes. The check given to Root on the eveningof August 4 was dated August 5. He testified that he didnot remember if he noticed at the time that the check waspostdated, that he might have, and that no one gave himany explanation of the date.Mantei explained in his testimony that the Union at thattime had a part-time treasurer who came in about everyother evening, after working all day as a lithographer, andmade out the checks which he dated the next day. Thecredited testimony of Mantei, who maintains the Union'sledger, and ledger entries which are in evidence, show thatchecks numbered 5317 through 5322 were dated August 3;that no checks were issued dated August 4; that checksnumbered 5323 through 5358, including Root's checknumbered 5358, were dated August 5; that a checknumbered 5359 was dated August 7; and that checksnumbered consecutively thereafter were dated August 11.Mantei testified that he could not have given Root a checkon the evening of August 4 dated August 4 because of thecheck numbering sequence. The testimony shows also thatthe check was prepared by the bookkeeper and signed bythe president and the treasurer not at the meeting but intheir offices, and that Root did not question the date onthe check.(6)Root's participation in the electionThe election was held the next day,August 5, from 9 to10 a.m. The record does not show whether Root cashed hischeck before or after he voted.While Root had signed aunion card, he was, as he testified,"uncommitted" to theUnion,his feelings about the Union"were basically thesame throughout the Union's organizational campaign," hedid not care to attend meetings,he had made his"negative"attitude toward it known to his coworkers, andhe had told Mantei he was "uncommitted" and that was atthe time the truth"more or less."Nevertheless,as shownby the Regional Director'sDecision and Direction ofElection,Root was included in the unit in accord with theUnion's contentions,whereas the Respondent would haveexcluded him.Root in his testimony at the instant hearingvolunteered the information that he voted against theUnion.Root also testified,on examination by counsel for theUnion,as follows:Q.Mr. Root, did anyone from the company everquestion you about the payment you received?A.No.Q.From the Union?A.No.Q.No one from the company ever questioned youabout the payment, not a foreman or anyone?A.Questioned me?Q.Asked youwhether the Union had made apayment to you.A.No.Q.No one fromthe company spoke to you afterthe election about the payment that you were given? COMMERCIAL LETTER, INC.541A.Spoke to me. No one asked me, no, sir.Q.Did you tell someone? Did you volunteer thatinformation, then?A.No, I did not volunteer any information.Q.Let me ask you this, Mr. Root. As far as youknow, did anyone from the company know that theUnion had paid you a certain amount?A.Yes; I'd have to say yes.Q.A.Who knew?Don Harbaugh.Q.Plant foreman. And you say he knew that youhad received this payment?A.Yes.Q.How do you know that he knew?A. I told him.Q.You did tell him. When was that?A.The day of the first hearing; the day of theelection, I'm sorry.Q.How did that come up? Did you just volunteerthat information? Did he ask you about it?A.No.We were talking about my car and how Ihad got it started, where I had went with the peoplethat I left with. I told him where I went and the reasonthat I went.Root also testified that he could not recall what he said toHarbaugh but that it was in accord with what he testifiedto about the payment by the Union. On examinationthereafter by counsel for the Respondent, Root testifiedthat the reason he gave Harbaugh "for going to thatmeeting" was "For receiving my two days pay." Andfurther:Q.What did you tell him about going to thatmeeting?A.He had asked me why I had left the car andthen come back almost an hour later, and I said I had ameeting to go to.Q.What else did you tell him?A.Of course he asked me what meeting, and I toldhim that I was going down to the Union 252 tocomplete a voucher form to pick up my back pay, notmy back pay, my lost pay.CONCLUDINGFINDINGSSubpoenas Ifind, on the basis of the foregoing and therecord as a whole, that the Union subpoenaed 10employees for the hearing in the representation casebecause its representatives were of the opinion that thatmany might be required to establish the Union's unitcontentions. All were present at the first day of the hearingon June 5 except Bommarito who was on vacation, butnone testified because the Respondent's president was onthe witness stand virtually all day. The eight still employedwere present at the second day of the hearing on June 19,and 4 of them testified. Employees left at different times16Sec. 102.66 of the Board's Rules and Regulations, which refers inparagraph (g) to payment of witness fees, also provides as follows:(b)Any objection with respect to the conduct of the hearing,including any objection to the introduction of evidence, may be statedduring the afternoon to get a ride, to pick up theirpaychecks, or when counsel for the Union indicated theycould go or stay after he decided the Union had made asufficient presentation as to the unit issues.When the Hearing Officer stated near the close of thehearing on the first day that the employees subpoenaed bythe Union might be excused but were to return when thehearing resumed, no objection was made by the Respon-dent as to the necessity for the number of employees undersubpoena,16 no request was made for these employees to beplaced on an on-call basis, and no suggestion was madethat the employees go back to work that afternoon or go intowork in the morning prior to coming to the resumedhearing.On the afternoon of the second day, whenemployees were being excused or leaving at various times,Root testified that Oglander suggested the employees couldgo to the plant to get their paychecks. I found Root anevasiveand unreliable witness. I therefore credit histestimony only where it is not refuted by more crediblewitnesses or more reliable evidence. I credit his testimonyabout Oglander's suggestion, although it was uncorrobo-rated,as it was uncontradicted.Whether or not thistestimony is credited, however, there is no evidence thatOglander or counsel for the Respondent suggested that theemployees return to work after leaving the hearing.It is thus apparent, and I find, in response to some of thequestions raised in the court opinion, that the Unionsubpoenaed the number of employees it did because,wisely or unwisely, it felt their presence was essential toestablish the Union's unit contentions; that the employeeswho were subpoenaed did "actually attend the hearing";that the nine then available were present virtually all thefirst day until the Hearing Officer stated on the record thatthey were excused but were to return for the second day;that the eight still employed were present until theafternoon of the second day; and that after four of theeight testified on the second day counsel for the Uniondecided that itsprima faciecase had been established.Payments for "lost time" Ifind further that the employeeshad been advised at union meetings that if a hearing werescheduled, and if they were subpoenaed by the Union, theywould be reimbursed for the time lost from work for whichthey were not otherwise reimbursed. The record is clearthat all the employees, including Root, understood that thepayments were to cover the work time they lost on theUnion's behalf, up to 8 hours a day at their hourly rate, iftheir employer was not paying them for such time. ThusTate, who was on paid vacation on one of the two hearingdays,made no claim for that time even though sheattended the hearing on both days. Of the three employeeswho worked for between I and 2 hours on the morning ofthe first day, Davis and Mackley claimed and were paid for15 hours, and Root claimed and was paid for 16 hours.None of those who left early on the afternoon of thesecond day returned to work. There is no evidence thatthey were asked to do so, or that it would have beenfeasible for them to do so that late in the afternoon.orally or in writing, accompanied by a short statement of the groundsof such objection, and included in the record. No such objection shallbe deemed waived by further participation in the hearing. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDMantei, who was not present on the second day of thehearing, took the word of those who submitted vouchers asto the amount of work time they lost.Ifind, therefore, on the evidencein itsentirety, inreference to questions posed by the court, that the Union'spayments, in all the circumstances shown by the presentrecord, were not "ostensibly" but in fact "reimbursementfor expenses" and were so understood by the employees.Theyweremade in accord with the Union's longestablished policy thus to reimburse members for worktimeand wages lost on behalf of the Union, and were not"grossly disproportionate to the time spent." The recorddoes not show that the Union conditioned the payments onthe way employees voted or on the outcome of the election,or that the "intent of the Union in making the payments, asevidenced by the steps that they took . . . to prevent anymisconception on the part of those receiving the pay-ments," was to interfere with the employees' exercise of afree choice in the election.Payment to Root Ifind likewise that, in spite of "thetiming of the final payment to the eighth employee," whichhas now been "explored in greater depth than the RegionalDirector's investigation provided," as directed by theCourt, the evidence does not show that the Union'spayment to Root was designed to influence or interferewith his free choice in the election. Root had admittedlybeen informed by Tate that "lost time" payments werebeing made, that Root was eligible to be reimbursed for his"lost time" for which he was not paid by the Respondent,and that he should go to the union headquarters and makeout a voucher as all the other employees involved had beenrequired to do. He had delayed doing so when the otheremployees did because, as he testified, he "had otherarrangements after work." He finally called Mantei andsaid he would like to discuss the Union with Mantei"person to person." When he went to see Mantei on July24, they did discuss the Union, as Root had requested, andRoot then raised the subject of "lost time" and prepared avoucher.Mantei could not recall exactly what was omitted fromRoot's voucher. His testimony was explicit, however, that itwas one of the items Root had to furnish in person. I creditthis testimony of Mantei, and do not credit Root's variousversions of the matter which included that he heard fromTate that he omitted "some statement or address"; that he"filled out the voucher form, or finished filling it out at thebeginning of the meeting"; that he was told by thebookkeeper that she needed his social security number;that he filled in the social security number on the voucher;that he told the bookkeeper what the number was and shefilled it in; that he added nothing on August 4 to thevoucher as he had omitted nothing when he prepared it onJuly 24; and that he told his supervisor that he went to themeeting on August 4 "to complete a voucher form to pickup . . . my lost pay."Further, I find no improper significance in the fact thatRoot received his check on August 4, the evening prior tothe election. He had not bothered to check with the Unionbefore thattime asto why he had not been paid. Manteihad been out of town during the interval between July 24,when Root prepared his voucher, and August 3, and, whenadvised by the bookkeeper upon his return that Root'svoucher was incomplete, tried promptly to send word toRoot. There is no indication in the record that Root wouldnot have been paid earlier if he had completed his voucherearlier.As to the effect to be given to his presence at themeeting on the eve of the election, Root admittedly had nointention of going to the union hall on August 4, and it wasnot until he found he could not start his car after work thathe accepted a ride to the meeting with the employees whohad been helping him work on his car.Mantei and Root had no discussion on the evening ofAugust 4. As Root testified, their discussion of the Unionon July 24 had been at Root's request, and when heindicated to Mantei on July 24 that he was "uncommitted"to the Union, Mantei made no response. Root's check wasgiven to him when he completed his voucher shortly afterthe meeting began. He stayed for the remainder of the 30-minute meeting but took no part in it. It is a reasonableinference from all the relevant circumstances, and I find,that Root went to the meeting on August 4 on his ownvolition as a result of his car trouble, not because ofpressure by the Union, and that he stayed at the meetingafter receiving his check in order to get a ride back towhere he left his car and to obtain Bommarito's furtherassistancewith his car. I find no basis, on all the facts ofthiscase,for the contention set forth in the Respondent'sbrief that the Union required employees to come repeated-ly to the union office in regard to the vouchers in order tosubject them to the Union's "electioneering."Further, I find no intent by the Union, in the fact thatRoot's check was dated August 5, to influence Root's votein the election held on August 5. As Mantei crediblyexplained and the ledger entries in evidence show, theUnion's bookkeeping system required that the checkswritten on the evening of August 4 be dated August 5.There is no showing that Root could not, or did not, cashthe check before the election held from 9 to 10 a.m., orcould not cash it after the election however he voted andwhatever the outcome. There is likewise no showing howtheUnion could learn which way Root voted in a Boardelection, or could assure a prounion vote by paying him forhis "lost time" or by postdating his check. And the fact isthat despite Root's "reluctant" attendance at the August 4meeting and the "lost time" payment made to him, Root,as he volunteered at the instant hearing, voted against theUnion.As the court stated in its opinion, "The Board hasapproached the problem of gifts or payments by labor ormanagementon a pragmatic basis, based on the broadstandard of whether the payment was intended to or wouldinfluence the election and thus impair a free choice on thepart of the employees." 17 Applying the Board's pragmatic17With regard to theBoard'sstandard as applied to "labor oremployerin an unorganizedplant, withhis almostabsolute control overmanagement," seeThe Louis-Allis Co. v. N.L.R.B.,463 F.2d 512 (C.A. 7,employment,wages,and workingconditions,occupiesa totallydifferentJune 14, 1972), quoting with approvalthe opinioninN.L.R.B. v. Golden Agepositionina representation contest than a union, which is merely anBeverageCo.,415 F.2d 26, 30 (C.A. 5, 1969), holding in part that "Anoutsiderseeking entrance to the plant." COMMERCIAL LETTER, INC.543standard, and bearing in mind the closeness of the electionresult in this case,18 I am convinced and find, on the entirerecord, that the Union's conduct here in issue, includingthe number of subpoenas it issued, the payments it made toemployees for their "lost time" in lieu of witness fees andmileage, and its "lost time" payment to Root made on theevening before the election with a check dated on the dayof the election, was not intended to and did not "impair afree choice on the part of the employees." 19In conclusion, therefore, I would, on the basis of all thecircumstances shown by the present record, affirm theBoard's conclusion that the Respondent has refused tobargain with the certified Union in violation of Section8(a)(5) and (1) of the Act, and its requirement that theRespondent bargain collectively with the Union, as setforth in the Board's Decision and Order published at 188NLRB No. 132.11SeeN L R B v Piggly Wiggly RedRiver Co,Inc,464 F 2d 106 (July12, 1972)19N L R B v Glover Packing Co,80 LRRM 3456 (C A 10, June 27,1972), holding that, for threatening conduct of the type there involved "towarrant the setting aside of the election,itmust not only be coercive in itseffect but must also be so related to the election as to have had a probableeffect upon the employees'actions at the polls [citingN L R B v ZelrichCo, 344 F 2d 1011 (CA 5, 1965)) "